Exhibit 10.1

 

Gannett Co., Inc.

2015 Omnibus Incentive Compensation Plan

Amendment Number 1

 





Subject to and effective upon obtaining the requisite stockholder approval for
this Amendment at the Company’s 2017 annual meeting of stockholders, pursuant to
Article 16 of the Gannett Co., Inc. 2015 Omnibus Incentive Compensation Plan
(the “Plan”), Gannett Co., Inc. hereby amends the Plan as follows:

1.                Article 2 of the Plan is amended by adding the following new
section 2.17A after current Section 2.17:

2.17A       “Equity Award” means an Award that is payable in Shares.

2.                Section 4.1 of the Plan is hereby amended by replacing the
first sentence of such Section with the following:

Subject to Sections 4.2 and 4.4, the number of Shares reserved for issuance to
Participants under this Plan is eighteen million five (18,000,000) Shares.

3.                Effective for awards granted on or after May 10, 2017, Section
6.10 is hereby amended by replacing such Section with the following:

6.10       Service Requirement for Options. Options granted to Participants on
or after May 10, 2017, will be subject to a minimum vesting period requiring at
least one year of service; provided that the Committee may provide for
accelerated vesting after less than one year: (i) in connection with
terminations of employment due to death, disability, retirement or other
circumstances that the Committee determines to be appropriate; (ii) in
connection with a Change in Control in which the Option is not continued or
assumed (e.g., the Option is not equitably converted or substituted for an
option of the successor company); or (iii) for grants made in connection with an
acquisition by the Company or its Subsidiaries or Affiliates in substitution for
pre-existing awards. Notwithstanding the foregoing, effective for Equity Awards
granted on or after May 10, 2017, with respect to all Equity Awards that do not
otherwise qualify for an exception from the minimum one year of service vesting
requirement, up to five percent (5%) of the Shares authorized for issuance under
the Plan in excess of eleven million (11,000,000) Shares may be granted without
regard to the one year of service vesting requirement.

4.                Effective for awards granted on or after May 10, 2017, Article
6 is amended to add the following new Section 6.11 to the end thereof:

6.11       Dividends on Unvested Shares. Any dividends with respect to the
Shares issued in connection with the exercise of an Option shall not be paid to
the Participant until the Shares to which the dividends relate vest. If any
Shares are forfeited, the Participant shall have no right to the dividends
related to the forfeited Shares.



 

 



5.                Effective for awards granted on or after May 10, 2017, Section
7.9 is hereby amended by replacing such Section with the following:

7.9       Service Requirement for SARs. SARs granted to Participants on or after
May 10, 2017, will be subject to a minimum vesting period requiring at least one
year of service; provided that the Committee may provide for accelerated vesting
after less than one year: (i) in connection with terminations of employment due
to death, disability, retirement or other circumstances that the Committee
determines to be appropriate; (ii) in connection with a Change in Control in
which the SAR is not continued or assumed (e.g., the SAR is not equitably
converted or substituted for a stock appreciation right of the successor
company); or (iii) for grants made in connection with an acquisition by the
Company or its Subsidiaries or Affiliates in substitution for pre-existing
awards. Notwithstanding the foregoing, effective for Equity Awards granted on or
after May 10, 2017, with respect to all Equity Awards that do not otherwise
qualify for an exception from the minimum one year of service vesting
requirement, up to five percent (5%) of the Shares authorized for issuance under
the Plan in excess of eleven million (11,000,000) Shares may be granted without
regard to the one year of service vesting requirement.

6.                Effective for awards granted on or after May 10, 2017, Article
7 is amended to add the following new Section 7.10 to the end thereof:

7.10       Dividends on Unvested Shares. Any dividends with respect to the
Shares issued in connection with the exercise of a SAR shall not be paid to the
Participant until the Shares to which the dividends relate vest. If any Shares
are forfeited, the Participant shall have no right to the dividends related to
the forfeited Shares.

7.                Effective for awards granted on or after May 10, 2017, Section
8.6 is hereby amended by replacing such Section with the following:

8.6       Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock or Stock Awards granted
hereunder may, if the Committee so determines, be credited with dividends paid
with respect to the underlying Shares while they are so held; provided that, any
dividends with respect to the Restricted Stock or Stock Awards shall not be paid
to the Participant until the Shares of Restricted Stock or Stock Awards to which
the dividends relate vest. If any Shares of Restricted Stock or Stock Awards are
forfeited, the Participant shall have no right to the dividends related to the
forfeited Shares.



 

 

 

8.               Effective for awards granted on or after May 10, 2017, Section
8.8 is hereby amended by replacing such Section with the following:

8.8       Service Requirement for Restricted Stock and Stock Awards. Restricted
Stock and Stock Awards granted to Participants on or after May 10, 2017, will be
subject to a minimum vesting period requiring at least one year of service;
provided that the Committee may provide for accelerated vesting after less than
one year: (i) in connection with terminations of employment due to death,
disability, retirement or other circumstances that the Committee determines to
be appropriate; (ii) in connection with a Change in Control in which the
Restricted Stock or Stock Award is not continued or assumed (e.g., the
Restricted Stock or Stock Award is not equitably converted or substituted for a
similar award of the successor company); or (iii) for grants made in connection
with an acquisition by the Company or its Subsidiaries or Affiliates in
substitution for pre-existing awards. Notwithstanding the foregoing, effective
for Equity Awards granted on or after May 10, 2017, with respect to all Equity
Awards that do not otherwise qualify for an exception from the minimum one year
of service vesting requirement, up to five percent (5%) of the Shares authorized
for issuance under the Plan in excess of eleven million (11,000,000) Shares may
be granted without regard to the one year of service vesting requirement.

9.               Effective for awards granted on or after May 10, 2017, the
second paragraph of Section 9.5 is hereby amended by replacing such paragraph
with the following:

Unless otherwise provided by the Committee, Participants holding Restricted
Stock Units, Performance Units, or Performance Shares may be entitled to receive
dividends or dividend units with respect to dividends declared on Shares
underlying such Awards; provided that, any dividends or dividend units with
respect to the Restricted Stock Units, Performance Units, or Performance Shares
shall not be paid to the Participant until the Restricted Stock Units,
Performance Units, or Performance Shares to which the dividends relate vest. If
any Restricted Stock Units, Performance Units, or Performance Shares are
forfeited, the Participant shall have no right to the dividends or dividend
units related to the forfeited Awards.

 

10.              Effective for awards granted on or after May 10, 2017, Section
9.7 is hereby amended by replacing such Section with the following:

9.7                Service Requirement for Restricted Stock Units, Performance
Units and Performance Shares. Restricted Stock Units, Performance Units and
Performance Shares granted to Participants on or after May 10, 2017, will be
subject to a minimum vesting period requiring at least one year of service;
provided that the Committee may adopt accelerated vesting periods: (i) in
connection with terminations of employment due to death, disability, retirement
or other circumstances that the Committee determines to be appropriate; (ii) in
connection with a Change in Control in which the Restricted Stock Unit,
Performance Unit or Performance Share is not continued or assumed (e.g., the
Restricted Stock Unit, Performance Unit or Performance Share is not equitably



 

 



converted or substituted for a similar award of the successor company); or (iii)
for grants made in connection with an acquisition by the Company or its
Subsidiaries or Affiliates in substitution for pre-existing awards.
Notwithstanding the foregoing, effective for Equity Awards granted on or after
May 10, 2017, with respect to all Equity Awards that do not otherwise qualify
for an exception from the minimum one year of service vesting requirement, up to
five percent (5%) of the Shares authorized for issuance under the Plan in excess
of eleven million (11,000,000) Shares may be granted without regard to the one
year of service vesting requirement.

11.              Except as amended above, the Plan shall remain in full force
and effect.

 

IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of this 10th day of May, 2017.





 

  GANNETT CO., INC         By:   /s/ Barbara W. Wall   Name: Barbara W. Wall  
Title:    Senior Vice President and Chief Legal Officer

 



 



